Citation Nr: 1340809	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lauren Murphy, Accredited Agent


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to May 1980.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A review of the Veteran's claims file shows that he has been diagnosed with other psychiatric disabilities besides PTSD, including adjustment disorder and depression.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be and VA should consider alternative current conditions within the scope of the filed claim.  Id.  Accordingly, the Board has recharacterized the issue on appeal as set forth on the front page of this decision to include all acquired psychiatric disabilities.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Veteran's Virtual VA electronic claims folder reveals that the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disability.  Service treatment and personnel records showed that he underwent a psychiatric evaluation in April 1980.  The examiner noted that the Veteran reported homicidal ideations.  Although evaluated as psychiatrically normal at his May 1980 service examination prior to discharge, in his contemporaneous medical history, the Veteran reported depression or excessive worry.  In statements of record, the Veteran has appeared to assert that his current psychiatric disability began in service and has continued to the present.  The Board observes that the Veteran is competent to report ongoing symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Current VA treatment records showed diagnoses of adjustment disorder and depression.   

The Veteran has not been afforded a VA examination with respect to this issue.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of documentation in service and the Veteran's competent statements concerning pertinent symptomatology, the Board finds that he should be afforded a VA examination to determine the etiology of any currently diagnosed psychiatric disability.  See 38 C.F.R. § 3.159(c)(4).  

Moreover, although a certificate signed by the examiner is of record, the actual April 1970 psychiatric evaluation is not of record.  As such, the RO should contact the National Personnel Records Center (NPRC) to obtain any service mental health clinical records.

Based on a November 2010 stressor statement, the Veteran's claim for PTSD appears to be, at least in part, based on alleged incidents of personal assault that occurred while in service.  In this regard, the Veteran asserted that his commanding officer taunted and degraded him.  As such, the nature of the Veteran's claim for PTSD is such that the provisions of 38 C.F.R. § 3.304(f)(5) (2013) regarding claims based on personal assault and the method of developing such claims are applicable.  Based on review of the record, it appears that the veteran has not been sent notice of the amended provisions of 38 C.F.R. § 3.304(f)(5).  This regulation is specifically germane to the development and adjudication of this claim as it involves the standard of proof and the type of evidence necessary to substantiate a claim of service connection for PTSD based on personal assault.  VA is required to give the veteran notification that evidence from sources other than the veteran's service records or evidence of behavior changes may be considered credible supporting evidence of an in service stressor.  See 38 C.F.R. § 3.304(f)(5).  Thus, the RO should provide notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(5).   

Lastly, it appears that the Veteran receives continuing treatment at the VA and the most recent VA treatment records are dated from February 2011.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from February 2011 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   
 
Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with clear notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(5). 

2.  Obtain VA treatment records dated from February 2011 to the present.  

3.  Obtain from the NPRC all service mental health clinical records of the Veteran.  All records and/or responses received should be associated with the claims file.

4.  The Veteran should be afforded a VA psychiatric examination.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the veteran, the examiner should clearly report all acquired psychiatric disabilities.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently acquired psychiatric disabilities are causally related to service.  A detailed rationale should be provided for any opinions expressed. 

Further, if the criteria for a diagnosis of PTSD are met, the examiner should also offer an opinion as to whether there is evidence of behavioral changes to indicate that any incidents of personal assault occurred.  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  If the examiner concludes that incidents of personal assault did take place, then the examiner should offer an opinion as to whether any currently diagnosed PTSD is causally related to such incidents.  

In proffering the opinion, the examiner should specifically address the Veteran's service treatment records and lay statements of pertinent symptomatology.  

5.  Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


